TYLER, P. J., Dissenting.
I dissent. The evidence shows that a trust relation existed between respondent Lucy Hartnett and the deceased. It further shows that while deceased was suffering from the ailment which caused her death she executed two wills, the first of which was substantially the same as the one in question. In the execution of both wills respondent Lucy Plartnett was present and took an active and important part in their preparation. She discussed the matter of the making of the wills with deceased and arranged for their execution and was present when they were signed. After the will was executed she took possession of the same and placed it in her safe deposit box. There is also evidence that deceased was never permitted to see her brother alone, some one of the beneficiaries being always present when he called. This and other evidence in the record surrounding the execution of the will is, in my opinion, amply sufficient to support the verdict setting aside the will on the ground of undue influence.
A petition for a rehearing of this cause was denied by the District Court of Appeal on September 8, 1934.